Per Curiam. The suspended sentence of appellant, Judy L. Jones, was revoked and a Judgment and Commitment was entered on April 2,1987. A timely notice of appeal was not given. On May 5, 1987, an amended Judgment and Commitment was entered. On September 29, 1987, a corrected order was entered giving appellant credit for 23 days jail time. Appellant gave a timely notice of appeal from this last order. The clerk has refused to file the record because notice of appeal was not timely given and the record is late. The appellant asks for a rule on the clerk. We deny the motion.  Appellant is attempting to appeal from the order of April 2,1987, which revoked her suspended sentence. She is not attempting to appeal from the order of September 23, 1987, giving her credit for her jail time. However, she did not give notice of appeal within 30 days of April 2,1987, and, therefore, the clerk ruled correctly. If the attorney for appellant states a good reason, we will grant a rule on the clerk. See per curiam, February 2, 1979, 265 Ark. 964.